By the Court.
1. A plea of not guilty was entered on an indictment, and subsequently, leave was granted to withdraw the plea “for no other purpose ” than to enable the defendant to plead a former conviction. No order was made to strike the plea from the indictment, and the plea remained thereon. The plea of former conviction not having been sustained, the defendant was placed on trial without further plea, and convicted. Held, that such withdrawal of the former plea was not absolute, and when the plea of former conviction was disposed of, it was not error to try the case on such plea of not guilty.
2. A plea of former conviction which is insufficient in matter of substance, does not raise an issue for a jury, but may be adjudged insufficient on demurrer..
3. A conviction for keeping a place where intoxicating liquors are sold in violation of law between designated days in 1879, and a judgment that such place is a common nuisance, constitute no bar to an indictment for keeping such place between designated days in 1880, although the order under the first conviction, that the defendant should shut up and abate the nuisance, was not obeyed or enforced.

Motion overruled.